    Case 1:20-cv-08292-LGS-KNF Document 1-1 Filed 10/05/20 Page 1 of 1
                                                                          -




                                 OI'l -IN CONst'NT I'ORM

        I «Ni«nl loton opt-in plaintiff in a law tin I against AIIRC.Cw* Design Net* ^ otk *nJ
 any    Ihrir
          of nwjwnM            or affiliate* KollNtiirl) a* 'DtfcnJinlO and'of related        in
order ro seek redrew foe violation* the Fair labor Standard* Act. pursuant
                                                                     of    to 29 US C. J 21 6<bV
I hereby de*i|[nate Mcl aughlin A Stem. LLP to represent me in such a lawsuit.




                                           0f-/r- >
     Signature                              Dated



    Full legal Name (print)

      Ss~/                         AyttvC, /£
    Addrcs

                                            0790 /
   City. Stale                              Zip Code


      9Of-
   t elephone Number
